


Exhibit 10.29

 

CONSENT TO ASSIGNMENT AND ASSUMPTION OF LEASE

 

This Consent to Assignment and Assumption of Lease (this “Agreement”) is made as
of the 19th day of December, 2016 by and among Bulfinch Square Limited
Partnership, a Massachusetts limited partnership (“Landlord”), HealthCare
Ventures LLC, a Delaware limited liability company (“Tenant”) and Leap
Therapeutics, Inc., a Delaware corporation (“Assignee”).

 

WHEREAS, Landlord and Tenant have entered into that certain Lease dated
March 30, 2012, as amended by amendments dated June 30, 2015 and January 4, 2016
(as so amended, the “Lease”) for the lease of certain premises (the “Premises”)
known as Suite B1-1 in the building located at 47 Thorndike Street, Cambridge,
Massachusetts, as more particularly described in the Lease; and

 

WHEREAS, Tenant desires to assign its interest in the Lease to Assignee and
Assignee desires to assume Tenant’s obligations under the Lease; and

 

WHEREAS, to effectuate such assignment and assumption Tenant and Assignee have
entered into an Assignment and Assumption Agreement (the “Assignment”) a copy of
which is attached hereto as Exhibit A; and

 

WHEREAS, Landlord has agreed to consent to the Assignment subject to the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Assignee hereby acknowledges that it has been given a copy of the
Lease, has read the Lease and is familiar with its contents, and agrees to be
bound thereby. Assignee hereby assumes, for the benefit of Landlord, all of the
obligations of Tenant under the Lease, whether arising before or after the date
hereof, including but without limitation the obligation to pay timely all rent,
additional rent and other charges due or to become due under the Lease, and
agrees to be bound by all the provisions of the Lease, all to the same extent as
if Assignee had signed the Lease originally as the tenant named therein. Tenant
confirms that it has assigned all of its rights, as tenant under the Lease, to
Assignee. In furtherance of the foregoing, Tenant confirms that Tenant’s
interest in the security deposit (if any) has been transferred to Assignee and
Tenant releases Landlord from any and all claims with respect thereto.

 

2.             Tenant represents and warrants that (a) the Lease is in full
force and effect and constitutes the entire agreement between Landlord and
Tenant with respect to the Premises; (b) Tenant has not previously assigned,
mortgaged, pledged or otherwise transferred any interest under the Lease nor has
it sublet, licensed or otherwise granted any occupancy rights to any third party
currently occupying any portion of the Premises; (c) Tenant knows of no defense
or counterclaim to the enforcement of the obligations of the Tenant under the
Lease and has no knowledge of any default by Landlord; (d) Tenant is not
entitled to any reduction, offset or abatement of the rent payable under the
Lease; (e) a true and complete copy of the Assignment is attached hereto as
Exhibit A, and the Assignment constitutes the complete agreement between Tenant
and Assignee with respect to the subject matter thereof; and (f) Tenant is not
in default of

 

--------------------------------------------------------------------------------


 

any of its obligations or covenants under the Lease, and has not breached any of
its representations or warranties thereunder.

 

3.             Tenant hereby reaffirms that it shall remain, jointly and
severally with Assignee and its successors and assigns, fully responsible and
primarily liable for the prompt payment of rent, additional rent, and all other
amounts payable by the tenant under the Lease, and for the performance of all of
the terms, covenants, conditions and provisions of the Lease required to be
performed on the part of the tenant thereunder, and shall be bound by and liable
for all actions of Assignee and its successors and assignees as they relate to
the Lease or the Premises, as if they were undertaken by Tenant.

 

4.             Landlord has executed this Agreement for the sole purpose of
evidencing its consent to the Assignment. Neither Landlord’s consent under this
Agreement nor anything contained in the Assignment shall be construed to modify,
waive, impair or affect any of the covenants, agreements, terms, provisions,
obligations or conditions contained in the Lease (except as herein expressly
provided), or to waive any breach thereof, or any rights of Landlord against any
party liable or responsible for the performance thereof, or to increase the
obligations or diminish the rights of Landlord under the Lease, or to increase
the rights or diminish the obligations of Tenant thereunder, or to, in any way,
be construed as giving Assignee any greater rights than those possessed by the
original tenant named in the Lease.

 

5.             Tenant and Assignee hereby covenant and agree that Landlord is
not and will not be responsible for the payment of any commissions or fees in
connection with the Assignment and they each agree to indemnify and hold
Landlord harmless from and against any claims, liability, losses or expenses,
including attorneys’ fees and court costs, incurred by Landlord in connection
with any claims for a commission or fee by any broker, agent or finder in
connection with the Assignment.

 

6.             Tenant and Assignee hereby agree that any option or right to
extend or renew the term of the Lease or to expand the size of the Premises or
to lease additional premises and any right of first offer or right of first
refusal relating to space in the Building, any of which has not heretofore been
exercised, is hereby deleted from the Lease.

 

7.             Landlord shall be under no obligation to commence proceedings or
exhaust any of its remedies against Assignee before proceeding against Tenant,
or against Tenant before proceeding against Assignee, for any redress provided
for in the Lease or this Agreement, or at law or in equity.

 

8.             Any notice given by any party to another party hereto shall be in
writing and shall be delivered by hand or mailed by certified or registered
mail, return receipt requested, or by a nationally recognized courier service
that provides a receipt for delivery such as Federal Express, United Parcel
Service or U.S. Postal Service Express Mail to such other party at the address
given below or such other address as such other party may from time to time
designate in writing to the other parties in accordance with these provisions.
Notices shall be effective on the date delivered to (or the first date such
delivery is attempted and refused by) the parties to which such notice is
required or permitted to be given or made under this Agreement.

 

2

--------------------------------------------------------------------------------


 

Landlord:

 

Bulfinch Square Limited Partnership

 

 

c/o Kenneth Krozy, CPA

 

 

Krozy & Company, Inc.

 

 

PO Box 4246

 

 

Andover, MA 01810

 

 

 

Tenant:

 

Healthcare Ventures LLC

 

 

Robert Steinberg

 

 

47 Thorndike Street, Suite B1

 

 

Cambridge, MA 02141

 

 

 

Assignee:

 

Leap Therapeutics, Inc.

 

 

Doug Onsi

 

 

47 Thorndike Street, Suite B1

 

 

Cambridge, MA 02141

 

9.             Except as herein otherwise provided, this Agreement shall be
binding upon and inure to the benefit of the parties, and their respective
heirs, executors, administrators, successors and assigns.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Landlord, Tenant and the Assignee have executed this
Agreement under seal as of the date set forth above.

 

 

LANDLORD:

 

 

 

 

Bulfinch Square Limited Partnership

 

 

 

 

By:

Courthouse Associates, Inc., its general partner

 

 

 

 

By:

/s/ Kenneth Krozy

 

 

Name: Kenneth Krozy

 

 

Title: Vice President

 

 

 

 

TENANT:

 

 

 

 

HealthCare Ventures LLC

 

 

 

 

By:

 /s/ Robert Steinberg

 

 

Name: Robert Steinberg

 

 

Title: Vice President - Administration

 

 

 

 

ASSIGNEE:

 

 

 

 

Leap Therapeutics, Inc.

 

 

 

 

By:

/s/ Douglas E. Onsi

 

 

Name: Douglas E. Onsi

 

 

Title: Chief Financial Officer

 

 

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Assignment and Assumption Agreement.

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of December    , 2016, between
HealthCare Ventures LLC, a Delaware limited liability company (“Assignor”), and
Leap Therapeutics, Inc. a Delaware corporation (“Assignee”).

 

W I T N E S S E T H

 

WHEREAS, Assignee has agreed to assume certain liabilities and obligations of
Assignor with respect to the lease of space at 47 Thorndike Street, Suite B1,
Cambridge, MA pursuant to the Lease Agreement between Assignor and Bullfinch
Square Limited Partnership, a Massachusetts limited partnership, dated March 30,
2012, as amended on June 30, 2015 and January 4, 2016 (as amended, the
“Agreement”);

 

NOW, THEREFORE, for good and lawful consideration, receipt and sufficiency of
which is hereby acknowledged, Assignor and Assignee agree as follows:

 

1.             (a)  Effective as of January 1, 2017 (the “Effective Date”),
Assignor does hereby transfer, assign and deliver to Assignee all of the right,
title and interest of Assignor in, to and under the Agreement.

 

(b)           As of the Effective Date, Assignee does hereby accept all the
right, title and interest of Assignor in, to and under the Agreement, and
Assignee assumes and agrees to pay, perform and discharge promptly and fully
when due all of the liabilities and to perform all of the obligations of
Assignor to be performed under the Agreement.

 

2.             This Agreement shall be construed in accordance with and governed
by the law of the Commonwealth of Massachusetts, without regard to its conflicts
of law rules.

 

3.             This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

HEALTHCARE VENTURES LLC

 

 

 

By:

/s/ Robert Steinberg

 

Name:

Robert Steinberg

 

Title:

VP — Administration

 

 

 

 

 

LEAP THERAPEUTICS, INC.

 

 

 

By:

/s/ Douglas E. Onsi

 

Name:

Douglas E. Onsi

 

Title:

CFO

 

--------------------------------------------------------------------------------
